UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 10-4794


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

VINCENT LAMAR BOULWARE,

               Defendant – Appellant.



                            No. 10-4795


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

VINCENT LAMAR BOULWARE,

               Defendant – Appellant.



                            No. 10-4796


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
VINCENT LAMAR BOULWARE,

                Defendant – Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge.   (1:08-cr-00082-MR-1; 1:09-cr-00055-MR-2; 1:09-
cr-00058-MR-3)


Submitted:   June 3, 2011                 Decided:   June 15, 2011


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant. Anne
M. Tompkins, United States Attorney, Richard Lee Edwards,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Vincent Lamar Boulware pleaded guilty, pursuant to a

written   plea        agreement,      to    three      counts    of      bank    robbery,    in

violation     of      18   U.S.C.     §     2113     (2006).        The    district       court

sentenced       Boulware       to     188       months’     imprisonment.           Boulware

appeals his sentence and argues on appeal that his sentence was

procedurally and substantively unreasonable and that his trial

counsel provided ineffective assistance.                        Relying on the waiver

of appellate rights in Boulware’s plea agreement, the Government

urges the dismissal of this appeal.                           We dismiss in part and

affirm in part.

            A    defendant          may   waive      the    right    to    appeal    if   that

waiver is knowing and intelligent.                     United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                         Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during a plea colloquy performed in accordance

with   Fed.     R.     Crim.    P.        11,    the   waiver       is    both    valid     and

enforceable.          See United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).            The question of whether a defendant validly

waived his right to appeal is a question of law that this court

reviews de novo.            United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).

            After reviewing the record, we conclude that Boulware

knowingly       and    voluntarily          waived      the     right      to    appeal     his

                                                 3
conviction and sentence, except based on claims of ineffective

assistance of counsel or prosecutorial misconduct, and that the

magistrate judge fully questioned Boulware regarding the appeal

waiver at the Fed. R. Crim. P. 11 hearings.                              Accordingly, the

waiver is valid.

            Because    Boulware’s            challenges         to    the    procedural     and

substantive    reasonableness             of    his       sentence      fall      within    the

waiver’s scope, we grant the Government’s request in part and

dismiss     this    portion        of     the       appeal.           Boulware,      however,

preserved    the    right     to    appeal          on    the    basis       of   ineffective

assistance of counsel.

            Turning,     then,          to    Boulware’s         claim       of   ineffective

assistance of counsel, we conclude that such a claim is more

appropriately raised in a motion filed pursuant to 28 U.S.C.A.

§ 2255    (West     Supp.    2010),          unless       counsel’s          ineffectiveness

conclusively       appears    on    the        record.          See     United     States    v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                              Because we find

no conclusive evidence on the face of the present record that

trial    counsel    rendered       ineffective           assistance,         we   decline    to

address the merits of this claim on direct appeal.

            Accordingly, we affirm the judgment of the district

court in part and dismiss the appeal in part.                            We dispense with

oral    argument     because       the       facts       and    legal       contentions     are



                                                4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    5